IN THE COURT OF APPEALS
           OF MARYLAND

__________________________________________

                      No. 91


             September Term, 2014



      LINDA A. SENEZ


        v.


      BRADFORD G.Y. CARNEY




      Barbera, C.J.
      Harrell
      Battaglia
      Greene
      Adkins
      McDonald
      Watts,

                               JJ.




         PER CURIAM ORDER




         Filed: December 22, 2014
LINDA A. SENEZ                                *        In the

                                              *        Court of Appeals
   v.
                                              *        of Maryland

                                              *        No. 91

BRADFORD G.Y. CARNEY                          *        September Term, 2014


                                      PER CURIAM ORDER


        The Court having considered and granted the petition for a writ of certiorari in the above

entitled case, it is this 22nd day of December, 2014

        ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of

Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court

for further consideration in light of Deborah Hiob, et al. v. Progressive American Insurance

Company, et al., ____ Md.____, ____A.3d____(No. 4, September Term, 2014, filed November 20,

2014). Costs in this Court to be paid by the Respondent, and costs in the Court of Special

Appeals to abide the result.




                                                       _____________________________
                                                              Chief Judge